OFFICE   OF THE ATTORNEY           GENERAL        OF TEXAS
                                          AUSTIN




IionorableFrank            Ff . k&-ray
County AttorneJ
CarBoll Qount~
Panhsndle,  Toxar



Dear      sir:                                Opinion No. O-8806
                                              ROI The mathorlty of the County
                                                   Commlr8loIl6rn'court to mo-
                                                   QUire hIId ior the dl'lkinIL6~
                                                   oi Nate hl~hwa~r.
                                         ,(




                                          that the     8tato IilghwayDsparttaent
                                                       a drainagO dltrh whlob
                                                         and the property owner
                                                         the rlghtr-of-way,




                 oonvenlent   to any road      to   be .        . m&Ataln*&
                 . . .) the   same my     bo’aopulrod          by pureham or
                 oondemnationby the       OOUntJ     0011&8~iO?X6~’       QOUXt.”
                 (UndersoorlngOW6)
Hon. Irnnk B. U.cmy, page 8


         It is, therefore,apparmt from the Artlole just qtiotad
that the nroesslty of auoh land or right-of-waymust first be
datermIne&   by tha Etete Elghwag Commi~aion.   In other worbr,
tha authority to detarmlna    whether or not the land la nao-
esaary for tha propar maintenanoeoi a State highway is in the
State iiidhweyCozraaisaion and not In the oomlaaloners* oourt.
       Artiole 6074n, Vernon~a Annotated Civil Statutes, also
provldao that boforo a oounty oan aoquira land Sor euoh pur-
 0868) a request must ba mada by tha State highway Comlaalon.
Fhe oounty &oar not have authority to purchase or condoms
if&n&for State hi&way purpow% on its own bahalf. O*KooCa
VS. &ldSpeth     County,   28 g. ‘h;. (ed)   626.
       You are, theroiore,   advlsad  that the oounty oommlsalonsrs~
oourt aannot eoqutra land for dralmga purposes until it is 6*-
termlned by the State tighuay Comu~larlon    thatsuch land ia nso-
eaaary for the propar 8aintenanoa    of aald highway. You am
further advlard t&t tho oouuty must also bo requaisoted   by the
State Hl&hway Commissionto ooqulro aaid traot of land before
it ha8 authority to 60 80. I? it does not have auoh a roquaat,
it is not authorlashto prooure land ror Mid pUTpOa6.
           Ho sincerely trust that the       above   fully   snawera   your
lnqulry,    wo are
                                              Y0urs very truly
                                        ATT@BWKGEXSfW,OFT~S




RHCtN